DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Pending claims: 1-10.   They comprise of 2 groups:
	1) Method: 1-9, and
	2) Apparatus: 10.
	They appear to have the same scope and will be examined together.
As of Dec. 23, 2022, independent claim 1 is as followed:
1. An information processing apparatus that controls information of maintenance workers who repair a failure of devices on a basis of failure information of the devices in a plurality of shops, comprising:
[I] a communication interface that [1] receives the failure information from the shops, the failure information including occurrence information indicating that the failure occurs in the devices and scale information indicating a scale of the failure;
[II] a shop database that [2] stores shop information of the number of visited customers to the shops and sales of the shops for each shop;
[III] a maintenance worker database that [3] stores skill levels of the maintenance workers for each maintenance worker; and
[IV] a controller that
[4] determines that the failure information is received by the communication interface,
[5] determines a degree of influence of the failure on the shop on a basis of the scale information included in the failure information and the shop information stored in the shop database,
[6] compares the determined degree of influence with a degree of influence in another shop and determines a priority of a response to the failure in the shop, and
[7] selects an appropriate maintenance worker from the maintenance workers stored in the maintenance worker database on a basis of the determined priority.
Note: for referential purpose, numerals [1]-[7] are added to the beginning of each step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 

Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-2, 5-9 (Method), 10 (apparatus) are rejected under 35 U.S.C. 103(a) as being un-patentable over 
Name:				Publication:			
(1) McElhinney			US 2016/0.155.098, and 			 
(2) Chen et al.				US 2015/0.170.439.   
As for independent claim 1 (Method) and respective 10 (apparatus), McElhinney discloses an information processing apparatus that controls information of maintenance workers who repair a failure of devices on a basis of failure information of the devices in a plurality of shops, comprising:


    PNG
    media_image1.png
    340
    451
    media_image1.png
    Greyscale

[I] a communication interface that [1] receives the failure information, the failure information including occurrence information indicating that the failure occurs in the devices and scale information indicating a scale of the failure;
{see Fig. 2, Fig. 5A “Set of Failures” data, Fig. 7, “Battery low,” “Coolant low.”}

    PNG
    media_image2.png
    408
    500
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    394
    500
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    459
    525
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    309
    450
    media_image5.png
    Greyscale

[II] a shop database that [2] stores shop information of the number of visited customers to the shops and sales of the shops for each shop;
{See [0252] “Pools of assets”, [0253… certain repair shop…]}

    PNG
    media_image6.png
    283
    500
    media_image6.png
    Greyscale

[III] a maintenance worker database that [3] stores skill levels of the maintenance workers for each maintenance worker; and

    PNG
    media_image7.png
    238
    499
    media_image7.png
    Greyscale

	
    PNG
    media_image8.png
    274
    331
    media_image8.png
    Greyscale

[IV] a controller that
[4] determines that the failure information is received by the communication interface,
{see Fig. 15, 1502, “Receive Plurality of Operating Data Indicating One or More instances of Abnormal Conditions at one or more Assets,”}

    PNG
    media_image9.png
    294
    486
    media_image9.png
    Greyscale

[5] determines a degree of influence of the failure on the shop on a basis of the scale information included in the failure information and the shop information stored in the shop database,

    PNG
    media_image10.png
    665
    470
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    301
    502
    media_image11.png
    Greyscale

[6] compares the determined degree of influence with a degree of influence in another shop and determines a priority of a response to the failure in the shop, and

    PNG
    media_image6.png
    283
    500
    media_image6.png
    Greyscale


    PNG
    media_image12.png
    365
    400
    media_image12.png
    Greyscale

[7] selects an appropriate maintenance worker from the maintenance workers stored in the maintenance worker database on a basis of the determined priority.
{see [0253 above “should be sent to a certain repair shop to get a specific repair performed..] and [0255 …recommended repair shops or individual mechanics for future repairs, ….]}
	
    PNG
    media_image13.png
    185
    500
    media_image13.png
    Greyscale


McElhinney teaches the claimed invention except for explicitly discloses the databases of other shops.
In a similar information processing apparatus, Chen et al. is cited to teach an automotive diagnostic system (server) with connection to a shop database for plurality of shops, see Fig. 1.  


    PNG
    media_image14.png
    454
    549
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    473
    500
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    379
    450
    media_image16.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to modify the information processing apparatus of McElhinney to include an automotive diagnostic system with connection to a shop database for plurality of shops as taught by Chen et al. for effective maintenance service, see [0045].  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
As for dependent claim 2 (part of 1 above) which deals with the events of failure of the device components, the degree of influence of the failure and others, these are taught in Fig. 7 and Fig. 11.
As for dependent claim 5 (part of 1 above) which deals with the determination of degree of influence as a function of major change in asset condition, i.e. greater than 10% increase in historical health metric or lower than 10% health metric (failure), this is taught in Fig. 7 and [0246-0247].

    PNG
    media_image4.png
    459
    525
    media_image4.png
    Greyscale


    PNG
    media_image17.png
    395
    400
    media_image17.png
    Greyscale

As for dependent claim 6 (part of 1 above) which deals with the receiving of failure information and degree of influences, this is taught in Fig. 7 and [0169] below.

    PNG
    media_image18.png
    311
    449
    media_image18.png
    Greyscale


   
As for dependent claim 7 (part of 1 above) which deals with a decision/priority in consideration of a past occurrence frequency (i.e. two weeks) of the same type of failure, this is taught in Fig. 7 and [0260] below.

    PNG
    media_image12.png
    365
    400
    media_image12.png
    Greyscale

As for dependent claim 8 (part of 1 above) which deals with the storing of a decision/priority in consideration of a past occurrence frequency (i.e. two weeks) of the same type of failure, this is taught in Fig. 7, 12 and [0260] above.
As for dependent claim 9 (part of 1 above) which deals with the step of selecting the number of workers as a function of the degree of failure, this is taught in Fig. 7 and Fig. 11, and [0254] and [0255] which teaches the recommendation of mechanics or operators for assets that have relatively low health metrics.   The selection of number of workers based on scale of failure would have been obvious to allow quicker resolution to the problem if short repair time is a high priority and cost is a low priority.

    PNG
    media_image4.png
    459
    525
    media_image4.png
    Greyscale

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over McElhinney /Chen et al. as applied to claims 1-2 and 5-9 above, and further in view of (3) SHUTO, US 2004/0.034.562.
In a time service management system, SHUTO teaches well known business concept of poor customer service (can not enjoy the time services sufficiently) because the shop is very crowded at certain time zones particularly in the evening.  

    PNG
    media_image19.png
    72
    575
    media_image19.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to modify the information processing apparatus of McElhinney to include well known business issue of inefficient service quality due to congestion of customers in the shop at certain time, see [0046].  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
As for dependent claim 4 (part of 1 above) which deals with acquiring information of the number of customers at the time, this is taught in Fig. 2.

    PNG
    media_image20.png
    598
    530
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    143
    600
    media_image21.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F, 6:30-4:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TAN D NGUYEN/Primary Examiner, Art Unit 3689